            Case 4:20-cv-00205-JM Document 6 Filed 05/11/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ANTHONY JEROME FITZGERALD                                                          PETITIONER


VS.                              No. 4:20-CV-00205-JM-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction,
Arkansas Department of Correction                                                RESPONDENT


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed notice. After a de novo review of the record in this case, the Court

approves and adopts the Recommendation in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      This case is DISMISSED WITHOUT PREJUDICE.

       2.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 11th day of May, 2020.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
